Case 2:19-cv-04088-BMS Document 1-7 Filed 09/06/19 Page 1 of 3




                   Exhibit 7
                         Case 2:19-cv-04088-BMS Document 1-7 Filed 09/06/19 Page 2 of 3

        Broad Reach Capital, LP
 About Broad Reach Capital and Bristol Advisors                                                                        Team
 Bristol Advisors, LLC (Bristol) was created to provide Family Offices, Multi‐Family Offices                           Brenda A. Smith (Head of Strategy)
                                                                                                                        President of CV Brokerage,
 and High Net Worth clients with a vertically integrated specialized trading platform to
                                                                                                                          President of Bristol Advisors, LLC,
 allow them to reap the benefits of CV Brokerage years of trade execution and family                                      Former internal auditor and CPA
 Office trade management. This trade focused investment platform is Broad Reach                                           for Deloitte
 Capital, an alternative to traditional fixed income and equity hedge fund strategies.                                  LSU
 Bristol has created a portfolio that allows our clients to participate in proprietary trading
 strategies, using efficient execution and state of the art clearing services , while                                  Ken Leith (CEO)
 protected by material barriers to entry from competitors in specific trading                                           Senior Managing Director CV
 opportunities. The result is a niche with low correlations to the market and outstanding                                 Brokerage
 capture of Alpha. Our investment approach is anchored by two large family offices,                                     EVP Radnor Trust
                                                                                                                        VP Bank of America (Prv Bank)
 with deep experience in proprietary trading. The result is investment that has a bias for
                                                                                                                        MSFS American College
 volatility and outperforms other alternative investment strategies.                                                    Swarthmore College
  Why Broad Reach – Distinctly Different Trading Strategies
 As more capital has entered the hedge fund world, the traditional strategies of long‐short,                           Andrew E. Hurni, Esq. (Legal Counsel)
                                                                                                                       285 Grand Avenue, Bldg. One
 risk arbitrage, are over‐capitalized and have therefore also seen a deterioration of returns.
                                                                                                                       Englewood, NJ 07631
 Bristol has specialized in Dividend Trades on hedged long stock positions; Volatility Skew                             Legal and FINRA counsel
 Trades with short downside puts; VIX Options spreads with statistical signaling and active
 Intra Day options and equities trading when opportunities present themselves. Bristol                                 Nick Matteo (Auditor)
 benefits from direct access to floor traders and the risk management expertise to remain                              Sanville & Company
 engaged in times of market volatility.                                                                                1514 Old York Road
  Our Performance                                                                                                      Abington, PA 19001
                                             2015 Performance
                                                                                                                        CPA and auditors for the Fund
        30
                                                                                                                       Kip Meadows (Administrator)
        25                                                                                                             Nottingham Investment Admin.
                                                                                                                       116 South Franklin Street, PO Box 69
        20                                                                                                             Rocky Mount, NC 27802

        15
  ROR




                                                                                       HFRIVOL   Broad Reach Capital
        10
                                                                                       (4.46%)         (113%)


         5



         0
             Jan   Feb   Mar   Apr   May    Jun          Jul   Aug   Sep   Oct   Nov      Dec


        ‐5
                                                  2015

 Broad Reach Subscription                                                                                              Contact
                                                                                                                       Brenda Smith
  Bristol Advisors offering is designed for accredited investors and qualified institutional                           bsmith@bristoladv.com
  buyers. There is a minimum investment of $1,000,000. Private Placement                                               610‐671‐2346
  Memorandum, LP Agreement and Subscription Documentation are available upon                                           Ken Leith
  request.                                                                                                             kleith@bristoladv.com
                                                                                                                       610‐246‐3059
   Standard Deviation: %                             Highest Monthly Return: %
                                                                                                                       General Information
   Correlation to S&P 500: (10 year Daily)           Lowest Monthly Return: %                                        admin@bistoladv.com
   Sharpe Ratio:         (gross)
                                                                                                                       Website
  Broad Reach Fees and Liquidity                                                                                       bristoladv.com

   Broad Reach Capital, the investment fund, provides an 8% preference return to                                      Address
    investors and is subject to a 50% incentive allocation fee thereafter                                              200 Four Falls Corporate Ctr., Ste. 211
   The Fund maintains a 90 day lock up for new dollars ; with liquidity available after                               1001 Conshohocken State Rd.
    30 days notice on the first of each month                                                                          W. Conshohocken, PA 19428

This introductory material is provided for informational purposes only and does not constitute an offer to sell or the solicitation of an offer to purchase any
security or alternative investment products or services. Offers to sell or the solicitation of offers to purchase fund investments or any other securities from
Bristol Advisors or CV Brokerage, Inc. will only be made in connection with the delivery of current confidential private placement memoranda, information
and statement of disclosure documents (collectively “Disclosure Documents”) obtained directly from Bristol and as required by applicable law. The
information contained herein does not set forth all of the risks associated with alternative investment products, and is qualified in its “entirety” by, and is
subject to, the information contained in the Disclosure Documents.
                       Case 2:19-cv-04088-BMS Document 1-7 Filed 09/06/19 Page 3 of 3

   Broad Reach Capital, LP
Trade Strategy (Trade 1) – Dividend Trades

Dividend trade involves the purchase and sale of call options for dividend paying stocks going ex‐dividend the next day. Long calls
are exercised and the Options Clearing Corporation assigns certain calls that are allocated to the Prime Broker. These
assignments are apportioned among the customers at the Prime Broker. After the assignments are apportioned, the account will
be long stock and short calls in exactly the same amount. Dividends are paid on the long shares.

 Competitive Advantage:
  Direct access to floor brokers on PHLX
  Material barrier to entry for the trade
  Sophisticated data base of historical trends
Trade Strategy (Trade 2) – VIX Options Trade
 This trading strategy engages in volatility statistical arbitrage. The portfolio is constructed to maximize the highest positive
 expectation of profits at a predetermined risk tolerance. This strategy has an efficient tax treatment as well. VIX contract is a
 Section 1256 contract resulting in 60% long term capital gain and 40% short term capital gain treatment.

 Competitive Advantage:
  Automated and proprietary distribution tables utilized to predetermine expected volatility direction
  Hedged positions with highly or negatively correlated product
  Access to liquidity providers during volatile periods offer price advantage

Trade Strategy (Trade 3) – Volatility Skew Trade

Volatility skew trade involves the sale of short downside puts in equity and ETF products. When volatility spikes, opportunities
arise to sell puts at or near the end of the volatility skew. The volatility skew relates to the fact that the world is basically long
stock. Investors sell upside calls and buy downside puts in these situations. In times of fear, pricing for puts moves extremely fast
creating opportunity. This strategy also utilizes a hedge at times, depending upon the circumstances.

Competitive Advantage:
 Direct access to trading expertise in times of market volatility
 Risk management expertise to limit potential losses, if any
 Sophisticated knowledge of historical trends taking advantage of option pricing


Historical Monthly Performance


           Jan                                                                                                                                     S&P
 Year                  Feb     Mar       Apr      May       Jun        Jul       Aug        Sep      Oct       Nov       Dec       Returns
        (Inception)                                                                                                                               Return

 2016    2.98%        12.45% 4.92% 3.48% 9.44% 8.86%                  4.56%                                                         55.62%         4.28%


 2015    1.83%        4.22%   0.98% 4.52% 1.34% 26.91% 18.49% 10.78% 1.15% 7.40%                              3.03%     0.96%      113.84%        ‐0.73%



TA1, LLC (the Firm) clams compliance with the Global Investment Performance Standard (GIPSstandards) and has prepared and presented this report in
compliance with the GIPS standard. The Firm has been independently verified for the periods from January 1, 2015 (Inception) through December 31,2015. The
verification report is available upon request.

 This introductory material is provided for informational purposes only and does not constitute an offer to sell or the solicitation of an offer to
 purchase any security or alternative investment products or services. Offers to sell or the solicitation of offers to purchase fund investments or
 any other securities from Bristol Advisors or CV Brokerage, Inc. will only be made in connection with the delivery of current confidential private
 placement memoranda, information and statement of disclosure documents (collectively “Disclosure Documents”) obtained directly from Bristol
 and as required by applicable law. The information contained herein does not set forth all of the risks associated with alternative investment
 products, and is qualified in its “entirety” by, and is subject to, the information contained in the Disclosure Documents.
